TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-19-00503-CV


                                       In re Joel Walker




                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


               The petition for writ of mandamus and the motion for temporary relief are denied.

See Tex. R. App. P. 52.8(a), 52.10.



                                            __________________________________________
                                            Gisela D. Triana, Justice

Before Chief Justice Rose, Justices Triana and Smith

Filed: August 8, 2019